  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRUITT,

                      Plaintiff,

     -against-                          Civil Action No.: 7:18-cv-08386-NSR-PED

SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,

                      Defendants.




             MEMORANDUM     OF LAW IN SUPPORT OF DEFENDANTS'
                   MOTION FOR SUMMARY       JUDGMENT




                                       LITTLER MENDELSON, P.C.
                                       One Newark Center, 8th Floor
                                       Newark, New Jersey 07102
                                       (973) 848-4700

                                       Attorneys for Defendants
       Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 2 of 30


                                                 TABLE   OF CONTENTS


                                                                                                       PAGE



PRELIMINARY                 STATEMENT                                                                         1
STATEMENT               OF FACTS                                                                          3

1.        Truitt Was Hired By The Bank As A Mortgage                Loan Originator     Trainee           3

III.      The Bank Has Numerous              Policies Regarding   Outside Employment.                     5
IV.       Truitt Announced His Campaign for New York State Assembly Without
          Informing The Bank Or Assessing Whether It Would Conflict With His Work For
          The Bank                                                                                        6
V.        There Is No Doubt That Truitt's Campaign And Legislative Responsibilities
          Would Conflict With And Not Allow Time For His Work Commitments And
          Requirements For The Bank                                                                       7
VI.       Truitt's MLO Market Was A New One For The Bank And Would Require A Full
          Commitment Of His Time And Attention                                                            8
VII.      For The Reasons Detailed Above, Truitt Was Denied An Exception                   To The
          Bank's Outside Employment Policy                                                                9
VIII.     Truitt's Allegation that Arthur Bassin Engaged in a Conspiracy with Didi Barrett
          To Terminate His Employment Is False And Unsupported By Any Evidence                           11
ARGUMENT                                                                                                 12
I.        Standard Of Review                                                                             12
II.       Plaintiff Cannot Establish That He Was Subjected            To Retaliation     For Seeking
          Election To The New York State Assembly                                                        13
          A.       Plaintiff Did Not Suffer An Adverse Employment              Action                    14
          B.       The Bank Had Legitimate           Non-Discriminatory     Reasons for Its Actions      17
          C.       Plaintiff Cannot Prove that the Bank's         Reasons   Were a Pretext for
                   Discrilnination                                                                       21
                       1.       Bassin's   Alleged Remarks are Inadmissible     Hearsay                  21
                   2.           Defendants Were Aware of Plaintiffs Political Activity At the
                                Time of Hire -the Only Change in the Political Activity was the
                                Time Comn1itment.                                                        23
                   '"
                   .).          Other Bank Employees Engage in Political Activity on the
                                Republican Ticket and Have Not Been Terminated                           24
III.      Plaintiffs        Punitive Damages    Claim Should Be Dismissed                                24
CONCLUSION                                                                                               25
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 3 of 30


                                     TABLE OF AUTHORITIES


                                                                      PAGE




Cases

Abdu-Brisson v. Delta Air Lines, Inc.,
   239 F.3d 456 (2d Cir. 2001), cert. denied, 534 US 1993 (2001)             21

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986)                                                    12, 13

B.F. Goodrich v. Betkoski,
    99 F.3d 505 (2d Cir. 1996)                                               22

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986)                                                        12

Cifarelli v. Village of Babylon,
    93 F.3d 47 (2d Cir. 1996)                                                22

Deluca v. Bank of Tokyo-Mitsubishi UFJ, Ltd.,
   06 Civ. 5474,2008 WL 857492 (S.D.N.Y. Mar. 31,2008)                       22

Deshpande v. Medisys Health Network, Inc.,
   2010 WL 1539745                                                           24

Dister v. Continental Group, Inc.,
    859 F.2d 1108 (2d Cir. 1988)                                          19, 20

Farias v. Instructional Systems, Inc.,
   259 F.3d 91 (2d Cir. 2001)                                                24

Francis v. Runyon,
   928 F. Supp. 195 (E.D.N.Y. 1996)                                          19

Gilman v. Runyon,
   865 F. Supp. 188 (S.D.N.Y. 1994)                                          19

Grady v. Affiliated Central, Inc.,
   130 F.3d 553 (2d Cir. 1997)                                               23

Gray v. Robert Plan Corp.,
   991 F. Supp. 94 (E.D.N.Y. 1998)                                        19, 20

Holcomb v. lana Call.,
   521 F.3d 130 (2dCir. 2008)                                                22

                                               11
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 4 of 30


                                               TABLE OF AUTHORITIES
                                                       (CONTI     UED)
                                                                               PAGE



Hudson v. Merrill Lynch & Co., Inc.,
    138 A.D.3d 511                                                                 13

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
    475 U. S. 574 (1986)                                                           12

Miller v. Praxair, Inc.,
    408 F. App'x 408 (2d Cir. 2010), cert. denied, 131 S.Ct. 3067 (2011)           15

Montana v. First Federal Sav. and Loan Ass 'n of Rochester,
    869 F.2d 100 (2d Cir. 1989)                                                    19

Gram v. SoulCycle LLC,
    979 F. Supp. 2d 498 (S.D.N.Y.              2013)                               13

Reyes v. Krasdale Foods, Inc.,
   No. 12                                                                          12

Shannon v. N. Y C. Transit Auth.,
    332 F.3d 95 (2d Cir. 2003)                                                     12

Singh   \I.   N. Y State Dep't o.fTaxation & Fin.,
   911 F. Supp. 2d 223 (W.D.N.Y.               2012)                               15

Stetson v. NYNEX Servo Co.,
   995 F.2d 355 (2d Cir. 1993)                                                    16

Watt V. N. Y Botanical Garden,
   No. 98 Civ. 1095(BSJ),            2000 WL 193626 (S.D.N. Y. Feb. 16,2000)      23

Whidbee       V.   Garzarelli Food Specialties, Inc.,
   223 F.3d 62 (2d Cir. 2000)                                                     16

Ying Jing Gan         V.   City of New York,
   996 F.2d 522 (2d Cir. 1993)                                                    12

Zuckerman v City of New York,
   49 NY2d 557 (1980)                                                             22

Statutes

NewYorkLaborLaw§201(d)(a)                                                       1,13

State Human Rights Law                                                            24



                                                            111
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 5 of 30


                                     TABLE OF AUTHORITIES
                                             (CONTINUED)
                                                                     PAGE



Other Authorities

Federal Rules of Civil Procedure   Rule 56                               12




                                                  IV
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 6 of 30



                                PRELIMINARY          STATEMENT

       Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. (together,

the "Bank" or "Defendants")     respectfully submit this memorandum of law in support of their

Motion for Summary Judgment, seeking to dismiss the one-count Complaint ("Comp!.") of

Plaintiff William Gunnar Truitt ("Plaintiff' or "Truitt").

       On January 29,2018, Truitt was hired as a full-time Mortgage Lending Officer ('MLO")

Trainee in the Bank's Residential      Lending DepaI1ment. Without notifying the Bank of his

intention to run for elected office in the New York State Assembly, as is required by the Bank's

policy on outside employment, on April 12, 2018, Truitt posted to Facebook that he would be

campaigning for a seat in the State Assembly. Upon learning of Truitt's announcement, the Bank

met with Truitt to discuss his campaign and what the job would entail if he were elected. Truitt

advised that he would be required to spend to spend 2-4 days per week in Albany for more than

half of the year. When the Assembly was not in session, Truitt would be campaigning, which he

stated was a year-round commitment. Because the Riverside Division residential lending market,

which Truitt served, was an emerging market for the Bank, the Bank told Truitt that the time

commitment required by Truitt's outside employment could not be accommodated. At no time

was Truitt's employment terminated; rather, on May 1, 2018, Truitt resigned from his position,

deciding to focus his full energies on his campaign. The Bank wished him well and advised that,

ifhe was not successful in the November election, he should consider coming back to the Bank.

       Notwithstanding,    Plaintiff herein alleges discrimination   on the basis of his political

activity pursuant to New York Labor Law §201(d)(a) because he was allegedly not permitted by

the Bank to run for New York State Assembly - to wit, a job that requires 60 business days in

legislative session in Albany each year - and work at the Bank as a full-time MLO.            The
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 7 of 30



undisputed evidence and testimony shows that full-time MLOs of1en work 50 hours per week

and that they are expected to be responsive and on-call to client needs 2417. Contrary to his

speculation (because Plaintiff never made it through his MLO training period), there is no way

Plaintiff could campaign and perform the State Assembly job and still perform all his required

duties for the Ban1e

         The Bank's discussions with Plaintiff about his decision to run for State Assembly were

no different than the Bank would have had with him (or anyone else) had Truitt said he was

going to unavailable during working hours for 2-4 days per week for a 6 month period in order to

get his pilot's license or become an entrepreneur and create his own start-up company.                      If Truitt

became a pilot or created a successful company, the law would not require an employer to allow

an employee to take a time-consuming, untenable second job. Simply because Truitt is seeking a

position that job happens to be in politics does not mean that Truitt is exempted from the Bank's

non-discriminatory policies regarding outside employment.

         The Bank has no animus against employees who hold or run for political office. The

Bank hired Plaintiff, merely three months before his alleged termination, with full knowledge of

his membership in the Republican caucus in the Dutchess County legislature. Other employees

of the Bank also serve in political positions outside of working hours, including Doug Cahill, the

Vice President of Human Resources who participated in the Bank's decision to deny Plaintiffs

outside employment request. Cahill was elected to the Board of Education as a Republican in the

Town of Sharon, Connecticut.         I   Hence, there is no disputed issue of material fact sufficient to




I Moreover,  Plaintiff's allegation the Bank conspired to terminate his employment       because of a member of the
Bank's Board had previously contributed financially to his opponent in the state legislature race, is nothing but pure
speculation.  This Board Member, Art Bassin, who also involved in local politics as the Town Supervisor of
Ancram, New York, testified that he was not involved in the Bank's decision to deny Plaintiff's request for outside
employment. Plaintiff instead seeks to rely on inadmissible hearsay to lend credence to his wild theory.


                                                          2
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 8 of 30



withstand summary judgment. Accordingly, Defendants'          summary judgment motion should be

granted and Plaintiffs    Complaint should be dismissed in its entirety.

                                     STATEMENT         OF FACTS

       I.       Truitt Was Hired By The Bank As A Mortgage Loan Originator Trainee.

       On January 29, 2018, the Bank made Truitt an offer of employment to work as Mortgage

Lending Officer Trainee in its Residential Lending Department. See Defendants'         Statement of

Undisputed Material Facts ("SOMF") ~ 3. Pursuant to his offer letter, Truitt was classified as a

full-time hourly employee during his training period, earning $16.83 based upon a 40 hour work

week. Jd. ~ 4. Truitt was provided 6.46 hours of paid time off per pay period, with an annual

accrual of21 days. ld. ~ 5. Truitt's offer letter also defined his employment relationship with the

Bank as "at will," advising that "[his] employment is not for a fixed term" and that both Truitt

and the Bank may terminate the employment relationship at any time and for any reason. ld. ~ 6.

Truitt's first day of employment was February 26,2018.       ld. ~ 7

       Upon hire, the Bank provided Truitt with a development plan that detailed the timeline

for the completion of his training program, which was approximately six months. ld. ~ 8. The

Bank also provided Truitt with a job description for a Mortgage Originator Trainee position. Jd.

~ 9. During the training period, Truitt would be responsible for successfully developing and

understanding   a series of lending and sales skills, including, but not limited to, customer

services, sales, underwriting and lending. Jd. ~ 10.

       The Bank provided Truitt with an approximate six-month training program, during which

time Truitt would work 2-3 days per week with the Residential Credit Underwriting Department

and the remainder        of the week with the Residential     processors.   ld. ~ 12. Should Truitt

successfully complete the Bank's training program, the Bank anticipated that, in or around

September 2018, Truitt would work for approximately another four (4) months with internal staff


                                                   3
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 9 of 30



and "Centers        of Influence,"         such as real estate agents and attorneys,                to develop     relationships         in

Dutchess, Ulster and Orange Counties                     in New York.          ld. ~ 13. During this four-month              secondary

training period (September               2018 to January 2019), Truitt would be paid a $2,500 per month draw

on future commissions.              ld. ~ 14. Assuming               that Truitt performed         to expectations           during    his

training period,       Truitt would be promoted                to a full-time       position     of Mortgage       Loan Officer          in

January 2019 and, thereafter,               he would be compensated              based solely on commission.            ld. ~ 15.2

           II.       As With Others Employed By The Bank, The Bank Hired Truitt Knowing Of
                     And Approving His Work On The Dutchess County Legislature.

           At the time of his hire by the Bank, Truitt was a Republican                               member      of the Dutchess

County Legislature,           who was elected to a second term of November                        2016 through December               31,

2019.   SOMF ~ 17. At all relevant                  times, the Bank was aware of Truitt's                seat as a Republican            in

the Dutchess        County     Legislature        and that he would continue              in this role even after he became

employed      by the Bank. ld. ~ 18. Management                     of the Bank approved          Truitt's   outside employment

as a Dutchess          County      legislator       upon     hire. ld. ~ 19. In an email               to all Bank           employees

welcoming         Truitt    as a new hire, the Bank specifically                    highlighted      Truitt's    political     activity,

noting that "Will serves as the youngest                     elected county        official     in the State of New York as a

Legislator       in Dutchess    County. He represents               approximately       15,000 people who call the Town of

Hyde Park and the Town of Poughkeepsie                       home."       Id. ~ 20.

           According       to Truitt, he spent an average of 15 hours per week on his responsibilities                                as a

Dutchess      county       legislator,      which       included     committee,        caucus    and board       meetings,       which

occurred     outside       of regular      work hours in the evenings.                ld. ~ 21. Like Truitt, other Salisbury

employees        were engaged            in political    activity    outside     of their working       hours,    including       Doug

Cahill, the Bank's          Vice President        of Human Resources,             who ran for the Republican            nomination

2 Because Truitt's employment   with the Bank ended on May 1,2018, at no time during Truitt's                    tenure with the Bank
was he paid on a commission   basis, either as a draw or in full. SOMF ~ 16.



                                                                      4
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 10 of 30



for the Board of Education                  in the Town of Sharon,       Connecticut      and was elected      in or around

2012 and remains               on the Board of Education.            Id. ~ 22. Cahill is also active on the Town of

Sharon's      Republican           Committee     and attended the Connecticut      Republican     conference      in 2018 as

a delegate.        Id.

           In addition to Cahill, numerous               other current Bank employees        serve in political     office in

some fashion:            Darilyn    Woods is an alternate      member      of the Board of Finance      for the Town of

Cornwall,         Connecticut,       Jennifer    Anderson    is a member     of the Board of Education            in Sharon,

Connecticut,         Jean Stapf is a member              of the Board     of Education      for the Pine Plains       School

District in New York, and Robert Wiseman                     is a member     of the Board of Assessment          Review for

the Town of Kinderhook,                  Connecticut.    Id. ~ 23. Each of these positions       are volunteer     positions

with a time commitment                  of, at most, ten hours per month.     Id. ~ 24.

           III.          The Bank Has Numerous Policies Regarding Outside Employment.

           Upon          hire, Truitt     was provided      a copy    of the Bank's       Employee   Handbook,        which

provides a provision            regarding      Outside Activities/Employment       which provides:

                         Salisbury Bank supports our local community in many ways and
                         encourages employees to participate in community               activities. If
                         you wish to accept a position, with or without compensation,              with
                         a governmental          agency,   a for-profit     or a not-for-profit
                         organization,     either as a stockholder,       director,    officer,    sole
                         proprietor partner, or employee, you need to first notify the Human
                         Resource Administrator       or the President. Any potential problems
                         may be discussed with you and the request will be reviewed to see
                         if any conflict of interest would exist, if a conflict exists, this
                         outside appointment       or employment will not be allowed, Please
                         remember      that your first professional     responsibility     is to the
                         position you have accepted here at Salisbury Bank. Salisbury Bank
                         does not object to your accepting outside work as long as it does
                         not (a) interfere with your regular work hours (or necessary
                         ove11ime ); (b) affect the efficient performance           of your regular
                         duties; (c) cause you to be ill or accident-prone      through fatigue or
                         other condition; or (d) present a conflict of interest.

SOMF ~~ 25-26.


                                                                5
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 11 of 30



         The Bank also has a Code of Ethics and Conflicts                  of Interest    Policy that Truitt received

upon hire which provides           provisions   regarding    outside employment          and Contributions      regarding

political activities.    ld. ~ 27. The Bank's Code of Ethics regarding Outside Employment                        states:

                   With respect to an employee of the Corporation, employment is a
                   full time career unless otherwise provided by the appropriate Board
                   of Directors (or in the case of a non-officer employee, as provided
                   by executive management).       The undivided interest and loyalty of
                   employees      is important     to the continued       success   of the
                   Corporation,    Thus, employment with, or acting as consultant to,
                   outside firms is permitted only if it is approved in advance by the
                   appropriate Board of Directors (or in the case of a non-officer
                   employee,     executive   management).     In determining    whether to
                   approve such outside employment,            the appropriate    Board of
                   Directors (or in the case of a non-officer         employee, executive
                   management)      shall consider all relevant factors, including but not
                   limited to the following:

                   1.       Will it interfere with work assignments or performance;
                   2.       Will it involve the possibility of adverse publicity to the
                            Corporation;
                   3.       Is it with a competitor, supplier or customer;
                   4.       Does it imply sponsorship by the Corporation; and
                   5.       Does it involve serving as a director, officer, manager or
                            consultant?

Id. ~ 28. With regard to Contributions           - Political Activities,    the Bank's      Code of Ethics states:

                   Any director, officer or employee who wishes to take an active role
                   as a political candidate    for any elective public office or is
                   considered being appointed to any governmental     or civic position,
                   must discuss the details and receive prior approval from the Chief
                   Executive Officer and appropriate Board of Directors.

Id. ~ 29.

         IV.       Truitt Announced His Campaign for New York State Assembly Without
                   Informing The Bank Or Assessing Whether It Would Conflict With His
                   Work For The Bank.

         On April 12, 2018, Truitt announced                on Facebook    his campaign       to run for a seat in the

New York State Assembly.              SOMF ~ 30. However,          Truitt had not previously         notified     Human

Resources      or his supervisor    of his decision to run for office, as required          by the Bank's    Handbook



                                                             6
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 12 of 30



policy on Outside Activities; nor did he receive approval from the Board of Directors or

President as required in the Code of Ethics. ld. ~ 31. Upon learning of Truitt's announcement on

Facebook, Amy Raymond, Truitt's        supervisor, and Doug Cahill, Vice President of Human

Resources, requested a meeting with Truitt to determine what kind of time commitment such a

campaign (and subsequently job) would entail. ld. ~ 32.

       When asked about his Facebook post at that meeting held on April 13,2018, Truitt said

that he was meaning to tell Raymond about it, but that he did not have time because the decision

and nomination happened so quickly. At this same meeting, Raymond and Cahill asked Truitt to

provide them with a written explanation as to what the job would entail if he were elected. ld. ~

33. Truitt provided this letter, along with the parameters of the Assembly role. Upon receipt of

the letter, management reviewed the role with respect to a potential conflict of interest and with

respect to the amount of time away from the Bank that the job would require. ld. ~ 34.

       v.      There Is No Doubt That Truitt's Campaign And Legislative Responsibilities
               Would Conflict With And Not Allow Time For His Work Commitments And
               Requirements For The Bank.

       Upon review of the state Assembly calendar provided by Truitt, it became clear that

Truitt would be required to spend at a minimum 2-4 days per week - 60 business days - in

Albany for more than half of the year. SOMF ~ 35. Although Plaintiff alleges that there are days

where the legislative sessions run "an hour, two hours at the most," he testified at his deposition

that "1 was never an assemblyman and so I wasn't entirely positive of what the times would be."

ld. ~ 37. The state capital in Albany is "approximately      an hour and 15 minutes" from the

Newburgh, New York branch of Riverside Bank where Plaintiff would be employed after the

completion of his MLO training. ld. ~ 38.

       At the time of Truitt's employment with the Bank, members of the State Assembly earn a

$79,500 salary. Today, members of the New York State Assembly earn $110,000 per year. ld. ~


                                                 7
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 13 of 30



39. Given the salary           that Plaintiff      would    earn as an Assemblymember,                    as compared         to the

$17,000 per year Truitt earned as a Dutchess                   county    legislator,      the Bank considered            the State

Assembly job as one that would require full-time                     work and commitment                on Truitt's    end to his

constituents.      Jd. ~ 40.

            Truitt acknowledged         that, prior to the election,         he would engage            in a campaign      for the

seat and that his campaigning              would continue       even after he would be elected.                   Jd. ~ 41. Truitt

testified    at his deposition       that, despite obtaining        new employment            at Bridgeview        Excavation     in

May 2018, Truitt did not work at all between                       the end of July 2018 and November                     6, 2018,

Election Day in order to focus on his campaign.                 Jd. ~ 42.

            VI.      Truitt's MLO Market Was A New One For The Bank And Would Require A
                     Full Commitment Of His Time And Attention.

            The Riverside      Division    residential     lending market,      which Truitt served as a Trainee                and

would be serving         as a Mortgage        Loan Officer         ("MLO")     for the Bank upon completion                   of his

training, was an emerging            market for the Bank.          SOMF ~ 43. The primary duty of a MLO relates

to sales and customer          services,   such as soliciting        and counseling       customers        that are looking       to

either purchase       or refinance     a home or seek to obtain a construction                 loan or mortgage        and assist

them through the processing            and closing of that loan. Jd. ~ 44.

            In this customer-facing         business,      where    competing         banks    offer    similar    products     and

services, a distinguishing        factor in being able to get new business                and retain current customers            is

relationship      building   and customer       service so an MLO must be responsive                    and available     to their

clients at their convenience,          including    being physically        present    to close on a property.           Jd. ~ 45.

Residential       MLOs often work more than 50 hours per week, and there was a concern                                     by the

Bank that Truitt's       job duties as an Assemblymember                 would not permit              him to focus all of his

energies to his clients at the Barue ld. ~ 46.




                                                               8
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 14 of 30



        On April 26, 2018, Cahill met with Truitt and informed                        him that the Bank was concerned

that he could not effectively         fulfill     the requirements         and responsibilities         of his future     MLO

position as well as the requirements            and responsibilities        of a State Assembly          seat and, therefore,

the Bank's      management        would     not provide         an exception      to the Bank's          policy    on outside

employment.      Id. ,-r 47. Of particular       concern      to Rick Cantele         was the fact that Truitt had been

hired to serve as a MLO, upon the completion                   of his training,   in a new market, where neither the

Bank nor its Riverside       Division       previously        had any residential        lending     business.    It would       be

incumbent     on Truitt to develop        significant     business    in that region and it would be necessary               for

him to be present, developing        relationships        with local real estate agents and attorneys.             Id. ,-r 48.

        VII.       For The Reasons Detailed Above, Truitt Was Denied An Exception To The
                   Bank's Outside Employment Policy.

        After being advised        that no policy exception             would be granted,          Truitt requested    to meet

with and met with Rick Cantele,                 CEO of the Bank,            on April      30, 2018      to request     to both

campaign/work       in the State Assembly          as an elected official and also work full time for the Bank;

however,     Cantele reiterated    that the Bank "did not believe that Truitt would be able to fulfill his

position as a residential    originator     given the responsibilities         as we knew them to be relative to the

Assembly      position   in New York."          SOMF ,-r 49. Cantele          further testified       that the Bank "[was]

concerned,     and we relayed      our concerns,         regarding      his ability    to fulfill the role the bank was

looking for in the Riverside       division,      and tak[ing] this other job which required               him to be out of

the bank for at least sixty days a year. And common                     sense would say, given this job, that there

would be campaigning        to be done."        Id. ,-r 50.

        At no time did Cahill or Cantele                advise Truitt that his employment               with the Bank was

terminated     or state that Truitt's       employment          would     be terminated      if he proceeded          with his

campaign.     Id. ,-r 51. Cahill asked only that Truitt let the Bank know by Tuesday,                            May 1, 2018



                                                                9
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 15 of 30



whether he still intended to run for office understanding      that the Bank did not approve his

outside employment request. Jd. ,-r 52. Although the Bank may have had to make a decision

whether to terminate Truitt's employment if his campaigning interfered with his employment at

the Bank or if Truitt was elected to office; however, before any decision by the Bank was made

regarding Truitt's future with the Bank, on May 1,2018, Truitt resigned. Jd.,-r 53.

              In an email to Amy Raymond and Andrea MacArthur, Truitt states that "I am truly

saddened to say that after multiple discussions with Doug Cahill and after meeting with Rick

Cantele, it has been confirmed to me that my employment with Salisbury Bank will not be

continued if 1 pursue election to the New York State Assembly this November."         Jd. ,-r 54. Truitt

acknowledges in his deposition that "[b ]oth Doug and Rick reiterated to me that the main

concern is that, if elected, I would not have the necessary time it takes to be a successful

originator and grow our brand in New York." Jd. ,-r 55. Truitt also admits that Cantele advised if

Truitt was not successful in the November election, he should consider coming back to the Bank

to fill the same residential role or perhaps even another rule in the commercial lending division,

evidencing the Bank's sole concern was with the time commitment            associated with a state

Assemblymember role. Jd. ,-r 56. Truitt also thanked Raymond and MacArthur, writing "I cannot

thank the both of you enough for all the time you both took to train me and for all the valuable

information that you taught me. I truly wish this did not have to be the outcome, because I grew

to really appreciate the business we do, and I enjoyed all the great people I worked with."

Jd. ,-r 57.

          Also on May 1, 2018, Truitt sent an email to Doug Cahill, in which he states that "1 did

deeply consider and weigh my options over this past weekend, and came to the conclusion that 1

cannot give up on a once in a lifetime opportunity such as the one that has presented itself before




                                                 10
    Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 16 of 30



me. The chance to tie Teddy Roosevelt as the youngest State Assemblyman in New York history

is one I cannot give up, nor can I let down my community who has asked me to run." ld. ~ 58.

Truitt also stated that "I have learned a tremendous amount during my shot1 two months at

Salisbury Bank, and I truly appreciated how quickly everyone welcomed me into the family. I

want to especially thank you Doug, for our initial interview and for your help along the way, and

also Rick for his leadership and willingness to meet with me yesterday."                 ld. ~ 59.

           VIII.    Truitt's Allegation that Arthur Bassin Engaged in a Conspiracy with Didi
                    Barrett To Terminate His Employment Is False And Unsupported By Any
                    Evidence.

           Truitt alleges that Cahill told him that At1hur Bassin, a member of the Bank's Board of

Directors, was "not comfortable" with Truitt running for state assembly in District 106. SOMF ~

61. Truitt infers that the reason that Bassin was "not comfortable" with Truitt running for State

Assembly was because he was a "long-time political and financial supporter of Didi Barrett

(Dianne Dewitt Barrett), the three-term incumbent Democratic                    ew York Assemblymember            for

District 106 - the same district for which Mr. Truitt had recently announced his Republican

candidacy." ld. ~ 62.

           Truitt testified at his deposition that Cahill told him that Bassin did not think "it was

plausible" to work full-time as a Mortgage Loan Originator and hold elected office in the New

York State Assembly.ld.          ~ 63.3 Neither Bassin nor any member of the Board of Directors (other

than Rick Cantele, who as CEO sat on the Bank's Board) were involved in the Bank's decision

to deny Truitt's request for outside employment. ld. ~ 66.

           No Salisbury employee involved in any discussions regarding whether Plaintiff would be

able to fulfill his full-time job duties while campaigning for and/or as a member of the New York


3 Truitt   did not have personal knowledge   as to why Bassin was allegedly     "uncomfortable"  or thought that his
running    for and holding public office was "not plausible," other than the fact that Bassin was an elected official
himself.   SOMF ~ 64. Bassin is the Town Supervisor in the Town of Ancram, New York. Id. ~ 65.



                                                          11
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 17 of 30



State Assembly,          including     Doug Cahill, Rick Cantele, Richard Kelly, Andrea MacArthur                                or Amy

Raymond,          has provided       financial    support to a political        campaign    or political      office held by Didi

Barrett     nor have these           employees       volunteered         time to campaign         or work        on behalf       of Ms.

Barrett.        Id. ~ 67. Although         Bassin had made financial            contributions      to Ms. Barrett's           campaign

in prior years, he testified           that he was not involved             in any discussion      regarding       Truitt's      Outside

Employment           request and did not know who William Truitt was, or that he was running for a seat

in the State Assembly,            until he received a copy of the Complaint                in this lawsuit.       Id. ~ 68.

                                                            ARGUMENT

           I.          Standard Of Review

           A party is entitled          to summary          judgment       when the undisputed            material      facts warrant

judgment         in its favor as a matter of law.            Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Reyes v. Krasdale Foods, Inc., No. 12 CV 1595 (VB), 2013 U.S. Dist.

LEXIS 73985, at           * 10   (S.D.N.Y.       May 22,2013)        (quoting    Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986) (summary              judgment        pursuant    to Rule 56 of the Federal          Rules of Civil Procedure               is

appropriate        "if the pleadings,      discovery     materials       before the Court, and any affidavits             show there

is no genuine issue as to any material                 fact and it is clear the moving party is entitled to judgment

as a matter of law.")).

           For Plaintiffs        claims to survive summary judgment,                 he "must do more than simply show

that there is some metaphysical                  doubt as to the material         facts." Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead, he must produce                                     sufficient     admissible

evidence from which a reasonable                   fact-finder     could find in her favor.        Id.; Ying ling Can v. City

of New York, 996 F.2d 522, 532 (2d Cir. 1993) (a party opposing                              summary        judgment          "may not

rely simply on conclusory              statements      or on contentions        that the affidavits       supporting      the motion

are not         credible");      Shannon     v. N. YC            Transit Auth.,     332    F.3d     95,     99    (2d     Cir.    2003)


                                                                    12
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 18 of 30



("[ c]onclusory       allegations,     conjecture,        and speculation         are insufficient       to create a genuine           issue

of fact."). The non-movant               must "offer concrete               evidence   from which a reasonable              juror could

return a verdict       in [her] favor." Liberty Lobby, 477 U.S. at 256 (finding                             a question       of material

fact does      not     exist    merely      because       plaintiff        disagrees   with      the deposition          testimony      and

documentary          evidence    produced       by defendant).             As established      below,     the undisputed        material

facts   here   demonstrate           that   Plaintiffs       claim         of discrimination       cannot      withstand       summary

judgment.

         II.         Plaintiff Cannot Establish That He Was Subjected To Retaliation For
                     Seeking Election To The New York State Assembly.

         New York Labor Law Section 201(d) provides that:

         [I]t shall be unlawful for any employer . . . to discharge from employment       or
         otherwise discriminate against an individual in compensation, promotion or terms,
         conditions or privileges of employment because of ... an individual's    political
         activities ...

         The statute includes            "running     for public office"           in its definition      of "Political      activities."

N.Y. Lab. Law §201(d)(a).

         To establish          a prima      facie case of discrimination,               Truitt    must show that: (1) he is a

member of a protected           class; (2) he was performing                  his job satisfactorily;      (3) he suffered from an

adverse employment             action; and (4) the adverse action occurred                     under circumstances           giving rise

to an inference       of discrimination.       Hudson v. Merrill Lynch & Co., Inc., 138 A.D.3d 511, 514 (1st

Dep't 2016.       If a plaintiff      can make out such a prima facie showing,                       "the burden of production

shifts to the employer          to demonstrate           that a legitimate,        nondiscriminatory         reason existed          for its

action. Gram v. SoulCycle LLC, 979 F. Supp. 2d 498, 511 (S.D.N.Y.                                  2013).

         Plaintiff     cmIDot establish        a prima facie case of discrimination                     or retaliation     as the Bank

did not take any adverse              employment          action against         him. The undisputed            material     facts here

demonstrate     that Plaintiffs          claim of discrimination              cannot withstand       summary       judgment.          First,


                                                                      13
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 19 of 30



there    is no evidence      that the Bank       terminated      Plaintiffs         employment.      Although         the Bank

notified Plaintiff that it would not approve Plaintiffs                request for Outside Employment                 due to the

time-commitment         required    by a seat in the New York State Assembly,                     Plaintiff    resigned     him

employment,      deciding      to focus on his campaign          in order to take advantage               of a "once        in a

lifetime opportunity."      See Declaration       of Jennifer I. Fischer ("Fischer           Dec!."), Ex. 1. Moreover,

there is no record evidence         that any decision made by the Bank regarding                  Plaintiff    s employment

was because     of or in retaliation      of Plaintiff's   political    activity.     To the contrary,        the Bank hired

Plaintiff only three months earlier with full knowledge                  that he held public office as a Dutchess

County    Legislature     as a RepUblican.        The Bank's      decision      not to approve          Plaintiff's     outside

employment      as a New York State Assemblymember                     was based solely on the time that Plaintiff

would have to commit away from the Bank during working hours, including                              the 60 business       days

that Plaintiff would have to be in Albany when the legislature                  was in session. As such, Plaintiff's

Complaint     should be dismissed       in its entirety with prejudice.

                 A.         Plaintiff Did Not Suffer An Adverse Employment Action.

         As noted above, for Plaintiff         to establish     a prima facie case of discrimination,                  he must

demonstrate     that he suffered       an adverse      employment         action.       He cannot      do so because         he

resigned his employment         with the Bank to pursue his political               ambitions.    In an email drafted by

Plaintiff titled "Decision,"       he wrote:

         I did deeply consider and weigh my options over the past weekend and came to
         the conclusion that I cannot give up on a once in a lifetime opportunity such as the
         one that has presented itself before me. The chance to tie Teddy Roosevelt as the
         youngest State Assemblyman       in NY history is one, I calmot give up, nor can I let
         down my community who has asked me to run. I have learned a tremendous
         amount during my short two months at Salisbury Bank, and I truly appreciated
         how quickly everyone welcomed me into the family. I want to especially thank
         you Doug, for our initial interview and for your help along the way, and also Rick
         for his leadership and his willingness to meet with me yesterday. I have a few
         items that I need to return, including laptop, a key-fab and a Poughkeepsie



                                                           14
     Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 20 of 30



           parking garage badge. Let me know how you would like me to return those into
           you, and I will bring them as soon as possible.

See Fischer Dec!., Exs. 0 and P. At no time did the Bank advise Plaintiff that his employment

was terminated.          Rick Cantele,      the CEO of the Bank, testified             that "we disagreed          that he could

complete       [the] requirements         of the Salisbury          job    and take on his outside             employment        that

required      a significant   amount       of time and effort on his behalf.             We communicated            that to him.

Ultimately,      it was his decision."           See Fischer Dec!., Ex. G, Cantele Dep. Ir. at 70:6-11.                       And

while the Bank may have ultimately                    decided     to terminate     Plaintiff    s employment        if elected     to

office, or his campaigning            began to interfere with his training,            they "[hadn't]      even gotten to that

point yet."      See Fischer Dec!., Ex. E, Cahill Dep. Ir. at 91 :3-7. Doug Cahill, Vice President                                 of

Human Resources,           also testified that "I believe we would have had to make a decision                        [regarding

his continued         employment      if his campaign        for the State Assembly          was successful].      It just hadn't

been made at that point."             See Fischer Dec!., Ex. E, Cahill Dep. Ir. at 94: 11-22. Ihese                      material

facts are undisputed.         Accordingly,         there was no adverse          employment        action by the Count and

Plaintiffs     single count Complaint             of discrimination        must fail as a matter of law. See, e.g., Singh

V.   NY      State Dep't o.fTaxation             & Fin., 911 F. Supp. 2d 223, 234 (W.D.N.Y.                     2012) (adverse

employment        action element       is not satisfied when employment              action is the result of the plaintiffs

voluntary      resignation)    (citing Miller v. Praxair, Inc., 408 F. App'x                   408, 410-11 (2d Cir. 2010),

cert. denied, 131 S.Ct. 3067 (2011) (granting summary judgment).

           Further,     although     Plaintiff    alleges    that he was terminated            because    he was required          to

"choose"       between     remaining      employed          by the Bank or pursuing            his political     ambitions,      this

alone does not establish           a constructive     discharge.        Ihe Second Circuit has established           a very high

standard      of proof for constructive            discharge     claims,     in which a plaintiff        must show that "the

employer       deliberately    made his working              conditions     so intolerable     that he was forced         into an



                                                                   15
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 21 of 30



involuntary resignation ....   [A] claim of constructive discharge must be dismissed as a matter of

law unless the evidence is sufficient to permit a rational trier of fact to infer that the employer

deliberately created working conditions that were so difficult or unpleasant that a reasonable

person in the employee's shoes would have felt compelled to resign." Stetson v. NYNEX Servo

Co., 995 F.2d 355, 360-61 (2d Cir. 1993); see also Whidbee     V.   Garzarelli Food Specialties, Inc.,

223 F.3d 62 (2d Cir. 2000) (setting forth high standard for proving constructive discharge in the

Second Circuit).

       Here, there is no record evidence that Plaintiff himself, let alone a reasonable person in

the employee's     shoes, would have felt compelled to resign. To the contrary, in Plaintiffs

resignation letter to Cahill, he writes: "1 have learned a tremendous amount during my short two

months at Salisbury Bank, and 1 truly appreciated how quickly everyone welcomed me into the

family. Iwant to especially thank you Doug, for our initial interview and for your help along the

way, and also Rick for his leadership and his willingness to meet with me yesterday." See

Fischer Decl., Ex. P. He also contacted his supervisors, Amy Raymond and Andrea MacArthur

upon his separation, to thank them for their mentorship.    He wrote: "1 cannot thank the both of

you enough for all the time you both took to train me and for all the valuable information that

you taught me. I truly wish this did not have to be the outcome, because I grew to really

appreciate the business we do, and I enjoyed all the great people I worked with." See Fischer

Decl., Ex. O.

       Here, Plaintiff was not compelled to resign. He did so to pursue his political ambitions,

understanding that the Bank remained committed to employing him under the same terms and

conditions as when he was hired. Because Plaintiff cannot establish that he was constructively

discharged, his claim of discrimination must be dismissed with prejudice.




                                                 16
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 22 of 30



                B.      The Bank Had Legitimate Non-Discriminatory            Reasons for Its
                        Actions.

        Even if Plaintiff can establish a prima facie case of discrimination,         the Bank had a

legitimate, non-discriminatory    business reason for denying his request to engage in outside

employment. Pursuant to the Bank's Outside Employment policy, where an employee "wishes to

accept a position, with or without compensation, with a governmental agency, a for-profit or a

not-for-profit organization, either as a stockholder, director, officer, sole proprietor partner, or

employee, he or she must first notify the Human Resource Administrator or the President."           See

Fischer Decl., Ex. V and W. Although Plaintiff did not do this here, once the Bank learned of

Plaintiff's intention to run for office, it engaged Plaintiff to see if any conflict of interest exists.

Where a conflict of interest exits, this outside appointment or employment will not be allowed.

Id. The policy further provides that:

        [RJemember that your first professional responsibility is to the position you have
       accepted here at Salisbury Bank. Salisbury Bank does not object to your accepting
       outside work as long as it does not (a) interfere with your regular work hours (or
       necessary overtime); (b) affect the efficient performance of your regular duties;
       (c) cause you to be ill or accident-prone through fatigue or other condition; or (d)
       present a conflict of interest.

       The Bank also has a Code of Ethics and Conflicts of Interest Policy that Truitt received

upon hire, which provides provisions regarding outside employment and Contributions regarding

political activities. Id. Specifically, the Code of Ethics states regarding Outside Employment:

       With respect to an employee of the Corporation, employment is a full time career
       unless otherwise provided by the appropriate Board of Directors (or in the case of
       a non-officer employee, as provided by executive management). The undivided
       interest and loyalty of employees is important to the continued success of the
       Corporation, Thus, employment with, or acting as consultant to, outside firms is
       permitted only if it is approved in advance by the appropriate Board of Directors
       (or in the case of a non-officer employee, executive management). In determining
       whether to approve such outside employment, the appropriate Board of Directors
       (or in the case of a non-officer employee, executive management) shall consider
       all relevant factors, including but not limited to the following:



                                                  17
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 23 of 30



                     1.         Will it interfere with work assignments or performance;
                     2.         Will it involve the possibility of adverse publicity to the
                                Corporation;
                     3.         Is it with a competitor, supplier or customer;
                     4.         Does it imply sponsorship by the Corporation; and
                     5.         Does it involve serving as a director, officer, manager or
                                consultant?

See Fischer Dec!., Ex. W., p. 6 of Code of Ethics, Exhibit D-14.

           The     undisputed      evidence      demonstrates        that,    if elected,     Plaintiffs       work     as a state

legislator would require him to be in Albany for approximately                           2-4 business      days per week while

in session, 60 week days in tota!'             See Fischer Dec!., Ex. S. Plaintiff,                however,     is provided    only

21 days of paid time off; thus, at a minimum,                        his election      to the New York State Assembly

would interfere       with his regular work hours and the performance                       of his job.       ld. at Ex. J. Even

before the election,         Plaintiff   would    be spending        a significant       amount     of time campaigning          for

this seat. In fact, Plaintiff took a four-month              leave of absence from his current job in the months'

leading up to the election          (from late-July       through November             6, 2018) to campaign.           See Fischer

Dec!., Ex. B, Truitt Dep. T1'. at 139:5-141 :7. In the Bank's                          judgment,    this would conflict        with

Plaintiffs     ability to perform        his job duties as a trainee and subsequently                a Mortgage        Originator,

if promoted.        Moreover,      given     the salary    that Plaintiff        would      earn as an Assemblymember,

$79,500 per year instead of the $17,000                  per year Truitt earned as a Dutchess                 county    legislator,

the Bank considered             the role to one that would             require    full-time       work and commitment             on

Truitt's     end to his constituents.         See Fischer Dec!., Ex. T; see also Fischer Dec!., Ex. E, Cahill

Dep. T1'. at 137:4-17.

           In addition,      the Riverside    Division     residential       lending    market,    which Truitt served, was

an emerging         market      for the Bank.     Because       the Bank did not previously                provide      residential

mortgages        in this market, it would be incumbent            on Truitt to develop business               in that region and




                                                                18
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 24 of 30



it would be necessary          for him to be physically          present,    developing      relationships     with local real

estate agents and attorneys.           The Bank was prepared            to invest significant      marketing      resources     in

the Riverside       Division    to assist Truitt in developing          a customer        base. The Bank was concerned

that its investment        into the market        would not be as successful              if Truitt were not immediately

responsive       to the needs of his customers.             See Declaration        of Richard     Cantele,      ~~ 8-10, filed

concurrently       herewith.

            Plaintiffs   unsupported       disagreement      with the Bank that that he could successfully              run for

and hold political       office while maintaining           his job responsibilities       at the Bank, while admittedly

never having been employed                previously   as a mortgage        originator    or State Assemblyman,        are not

evidence      of discrimination.          See Montana v. First Federal Sav. and Loan Ass 'n of Rochester,

869 F .2d 100, 106 (2d Cir. 1989) (discrimination                    statutes do not permit federal courts to act as a

"roving commission          to review business judgments").             The Bank made the business judgment                   that

the time commitment            required     of a Mortgage      Loan Originator       and the need for Truitt to remain

available     to clients did not comport          with the job requirements              of a Mortgage       Loan Originator,

which required Truitt to be in Albany for 2-4 days per week while the Assembly                                was in session.

See also Dister v. Continental Group, Inc., 859 F.2d 1108, 1116 (2d Cir. 1988); Gray v. Robert

Plan COI'p., 991 F. Supp. 94,100                (E.D.N.Y.      1998); Francis v. Runyon, 928 F. Supp. 195,203

(E.D.N.Y.       1996); Gilman v. Runyon, 865 F. Supp. 188,193                    (S.D.N.Y.     1994).

        In Dister, the Second Circuit stated:

        To begin with, it is not the function of a fact-finder to second-guess          business
        decisions or to question a corporation's       means to achieve a legitimate goal. See
        Burdine, 450 U.S. at 259, 101 S.Ct. at 1097 ('The fact that a court may think that
        the employer misjudged the qualifications          of the applicants does not in itself
        expose him to Title VII liability .... '); see also Meiri, 759 F.2d at 995. Section 510
        protects employees from conduct designed to deprive them of rights created under
        employee benefit plans; it does not cast liability on an employer for misjudgments
        respecting an employee's contribution to the company. Evidence that an employer



                                                                19
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 25 of 30



           made a poor business judgment         in discharging  an employee     generally   is
           insufficient to establish a genuine issue of fact as to the credibility      of the
           employer's reasons. See Graefenhain, 827 F.2d at 20 ('A business decision need
           not be good or even wise. It simply has to be nondiscriminatory   ... '). Thus, the
           reasons tendered need not be well-advised, but merely truthful.

Distel', 859 F.2d at 1116.

           District courts in New York applying            the principles       set f0l1h in Distel', and other courts

who have confronted            this issue, have applied the same rule. For example,                 in Gray, the cou11

rejected    the plaintiffs      invitation   to second-guess       his former     employer's     business   judgment     --

exactly as the plaintiff in this case wants this Court to do. The Court stated:

            In evaluating an employer's actions in the context of a discrimination      claim, the
            Court 'does not sit as a super-personnel    depm1ment that reexamines an entity's
            business decisions.' Dale v. Chicago Tribune Co., 797 F.2d 458, 464 (7th Cir.
            1986) (cited in Scaria, 117 F.3d at 655). An employer is 'not obligated to show
           justifiable cause for the discharge.' Haskell v. Kaman Corp., 743 F.2d 113, 119
            (2d Cir. 1984). Instead, '[t]he plaintiff in an ADEA case has the burden of
            showing that he was discharged because of age.' Id. 'A business decision need not
           be good or even wise. It simply has to be nondiscriminatory      .... ' Graefenhain v.
           Pabst Brewing Co., 827 F.2d 13,20 (7th Cir. 1987) (cited in Distel' v. Continental
           Group, Inc., 859 F.2d 1108, 1116 (2d Cir. 1988)). 'Evidence that an employer
           made a poor business judgment           in discharging   an employee      generally   is
           insufficient   to establish a genuine issue of fact as to the credibility        of the
           employer's    reasons.' Distel', 859 F.2d at 1116; see Visco v. Community Health
           Plan, 957 F. Supp. 381, 388 (N.D.N.Y. 1997) ('[A]n employer may exercise
           business judgment       in making personnel    decisions  as long as they are not
           discriminatory. '); Orisek v. American Ins!. of Aeronautics & Astronautics, 938 F.
           Supp. 185, 190 (S.D.N. Y. 1996) (,Title VII and the ADEA forbid disparate
           treatment on the basis of age, gender and national origin, but they may not be
           invoked merely to challenge the wisdom of any employer's decision. ').

Gray, 991 F. Supp. at 100.

           Accordingly,      the disagreement     that Plaintiff   has with the Bank's         business judgment,      and

the one it is anticipated      he will raise in his opposition       papers, must be rejected.        Such matters are

simply not relevant,      and the plaintiffs      business judgment       cannot be substituted       by this Court for

that legitimate     business     judgment,      right or wrong,     exercised     by the Bank when it denied           his




                                                           20
   Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 26 of 30



request for outside           employment       based upon the time necessarily                    and admittedly           committed        to

rUlming for and holding office in the New York State Assembly.

                      C.        Plaintiff Cannot Prove that the Bank's Reasons Were a Pretext for
                                Discrimination.

            Even      assuming,        arguendo,      that     Plaintiff     could        establish       a prima        facie    case      of

discrimination,           Defendants     are still entitled to summary            judgment         because       Plaintiff     can neither

demonstrate        that Defendants'        articulated       reasons for its actions were a pretext for discrimination

nor   CatTY      his ultimate        burden    of adducing         evidence       from       which        a reasonable        juror     could

conclude that the Bank constructively                 discharged        Plaintiff's     employment           because of his political

activity.      Even if Plaintiff        were to offer evidence             that the Bank's        proffered       reasons      were false,

which he Calmot do, he must still present                       evidence     that would         enable      a jury to conclude           that

discrimination        against his political        activity was the "real reason" for the actions at issue.

            As the Second           Circuit explained,        once the employer            has articulated        non-discriminatory

reason for the challenged               employment       actions, the presumption               of discrimination            vanishes      and

the burden         shifts    back    to the plaintiff        to come       forward      with evidence           that the employer's

proffered      explanations         were merely pretextual          and that the actual motivations                     more likely than

not were discriminatory.               Abdu-Brisson v. Delta Air Lines, inc., 239 F.3d 456, 469-70 (2d Cir.

200 I), cert. denied, 534 US 1993 (2001).

                                1.         Bassin's Alleged Remarks are Inadmissible Hearsay.

            Plaintiff's     Complaint       alleges   a wild conspiracy               between      the Bank,        Arthur       Bassin,     a

member        of the Board          of Directors      of the Bank,          and Didi Barrett,             the incumbent          Democrat

running      for New York State Assembly                     in District     106 against        Truitt.     Plaintiff    speculates      that

because      Bassin       has contributed      financially       to Barrett's      campaign           in prior years,        it made him

"uncomf0l1able"             that a Bank employee             was running        against     her and, as such, conspired                  with




                                                                   21
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 27 of 30



Bank management to have his employment terminated. Complaint ~ 28. However, the record

evidence simply does not support Plaintiffs      speculation.     First, neither Arthur Bassin nor any

member of the Board of Directors was involved in the Bank's decision to deny Truitt's request

for outside employment. ld. ~ 29. In fact, Bassin testified that he had never heard Truitt's name

until Plaintiff filed this lawsuit.      SOMF ~~ 67-68. Plaintiff has no personal knowledge             or

evidence of any facts to dispute this.

         Plaintiff alleges only that Cantele and Cahill told him that Bassin was "uncomfortable"

with Plaintiffs      run for office. Plaintiff then infers that Bassin's     alleged discomfort       with

Plaintiffs run was because he was a Republican and running against Barrett. ld. ~ 60. Nothing in

the record, however, supports Plaintiffs        conclusory   and self-serving   position that he was

uncomfortable because of his political party affiliation and his opponent.        Zuckerman v City of

New   York, 49 NY2d          557, 562 (1980) ("[M]ere        conclusions,   expressions     of hope     or

unsubstantiated allegations or assertions are insufficient."). It is as likely a scenario that he was

uncomfortable with the time commitment the position would require. Plaintiffs             allegations are

pure speculation and, therefore, may not support Plaintiffs      claims in this matter. See Holcomb v.

lona Coll., 521 F.3d 130, 137 (2d Cir. 2008) ('[M]ere           conclusory allegations, speculation or

conjecture will not avail a party resisting summary judgment");        Cifarelli v. Village of Babylon,

93 F.3d 47,51 (2d Cir. 1996).

         Moreover, although Defendants       dispute that Bassin made any statements           regarding

Truitt's run for office, even if true, it is inadmissible double hearsay and CalIDotbe considered on

a motion for summary judgment. B.F. Goodrich v. Betkoski, 99 F.3d 505, 525 (2d Cir. 1996)

("When    deciding     a motion   for summary judgment,         only admissible    evidence     may    be

considered."); Deluca v. Bank of Tokyo-Mifsubishi UFJ, Ltd., 06 Civ. 5474,2008 WL 857492, at




                                                  22
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 28 of 30



*8 (S.D.N.Y.       Mar. 31, 2008) ("inadmissible             hearsay     [] cannot be considered       on this motion         for

summary        judgment").      As such, given the lack of evidentiary                support     for Plaintiff's      claims,

Defendants'      motion for summary judgment               must be granted and Plaintiff's         Complaint        dismissed

with prejudice.

                               2.         Defendants Were Aware of Plaintiff's Political Activity At the
                                          Time of Hire -the Only Change in the Political Activity was the
                                          Time Commitment.

         Even if Truitt         claims     that the Bank terminated          his employment        (and that he did not

resign), Plaintiff's    claims of pretext fail because Cantele and Cahill hired Plaintiff,                     fully aware of

his political    activity    as a member          of the Republican     caucus in the Dutchess        County legislature,

just three months           prior to his "termination."         The underlying       rationale    for the "same         actor"

inference against discrimination             is simple: it is nonsensical      to claim that the same individual              (or

individuals)      who hired a person              in the protected     class would    shortly     thereafter     develop      an

aversion to members           of that class. See Grady v. Affiliated Central, Inc., 130 F.3d 553, 560 (2d

Cir. 1997) (noting          that "in cases where the hirer and firer are the same individuals                         and the

termination      of employment           occurs    within a relatively     short time span following            the hiring,     a

strong inference       exists that discrimination          was not a determining        factor for the adverse          action

taken by the employer");             Watt v. N. Y Botanical Garden, No. 98 Civ. 1095(BSJ),                          2000 WL

193626, at *6 (S.D.N.Y.             Feb. 16, 2000) (reasoning            that it is suspect      to claim that the same

manager who hired a person in the protected                  class would shortly thereafter         develop      an aversion

to members of that class).           As such, Plaintiff cannot establish         that the Bank's     concerns       regarding

the time commitment            of campaigning         for and holding     office as a state Assemblymember               were

pretext for discrimination          and his Complaint       must be dismissed     with prejudice.




                                                              23
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 29 of 30



                         3.      Other Bank Employees Engage in Political Activity on the
                                 Republican Ticket and Have Not Been Terminated.

        Particularly   fatal to Plaintiff's   discrimination     claim is his inability to identify any

comparators, i. e., other employees who engaged in political activity and were terminated as a

result. See Deshpande v. Medisys Health Network, Inc., 2010 WL 1539745, at* 15 (E.D.N.Y.

Apr. 16, 2010) (granting summary judgment to employer on retaliation claims because of

plaintiff's lack of comparators).    Here, several other employees have been granted permission to

engage in outside political activity by the Bank.        SOMF ~ 23. Notably, and unlike Plaintiff's

request to be permitted to maintain his employment at the Bank and employment as an elected

official on the New York State Assembly, these outside activities occurred outside the Bank's

regular working hours. Id. at No. 24.          And like Plaintiff's    approved political activity as a

Dutchess County legislator, other Bank employees have been elected to these positions on the

Republican ticket, including Doug Cahill.         As such, Plaintiff cannot demonstrate pretext and

Defendants' motion for summary judgment should be granted.

       III.     Plaintiff's Punitive Damages Claim Should Be Dismissed.

       While punitive damages are available to a prevailing plaintiff under New York State

Human Rights Law, such damages are appropriate only where "the employer has engaged in

intentional discrimination and has done so with malice or with reckless indifference to the ...

protected rights of an aggrieved individual." Farias v. Instructional Systems, Inc., 259 F.3d 91,

101-102 (2d Cir. 2001). (internal citations omitted).          An award of punitive damages requires a

showing that "a defendant not only intentionally discriminated            but did so in the face of a

perceived risk that these actions are prohibited by law." Id. at 102.

       Truitt has not met the relevant standard for imposing punitive damages.             He has not

alleged any specific facts or provided any evidence that would show that the Bank discriminated



                                                    24
  Case 7:18-cv-08386-NSR-PED Document 47-2 Filed 01/28/20 Page 30 of 30



against him with malice or a reckless indifference to his protected rights. Indeed, the undisputed

facts demonstrate that it was Plaintiff who made the decision to leave his employment at the

Bank. Although the Bank advised that it would not grant Plaintiffs           outside employment request

due to the time commitment, the Bank never terminated Truitt's employment.               Plaintiff accepted

employment at the Bank understanding that his role was a full time position in which he work, at

a minimum 40 hours per week.           He reviewed and signed off on the Employee Handbook, in

which he agreed that his "first professional responsibility is to the position [he accepted] here at

Salisbury Bank." See Fischer Dec!., Ex. V. The Bank, in its business judgment, determined that

Truitt's request to spend at least 60 days away from the office and unavailable to clients affected

the efficient performance of his job duties and affected his regular work hours. Whether Plaintiff

was seeking outside employment for a position as a pilot, handyman or state assemblyperson, the

considerations   and   determination     regarding        outside   employment   would     be   the   same.

Accordingly, Plaintiff cannot establish that the Bank acted with malice towards him and,

therefore, his claim for punitive damages should be dismissed.

                                           CONCLUSION

       For the foregoing reasons, Defendants' motion for summary judgment should be granted

and the Complaint should be dismissed in its entirety.

Dated: December 13,2019
       Newark, New Jersey

                                                            lsi Jennifer 1. Fischer
                                                           Jennifer 1. Fischer
                                                           Amber M. Spataro (admitted pro hac vice)
                                                           LITTLER MENDELSON, P.C.
                                                          One Newark Center, 8th Floor
                                                          Newark, New Jersey 071 02
                                                          j fischer@littler.com

                                                          Attorneys for Defendants



                                                     25
